DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a vascular graft deployment tool) in the reply filed on 07/29/2022 is acknowledged.
Claims 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second proximal movement of the actuator/structure of the actuator allowing for the second proximal movement causing the proximal sheath portion to separate longitudinally and free a proximal portion of the vascular graft (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 sets forth the parameter of “another proximal movement of the actuator is configured to cause the proximal sheath portion to separate longitudinally and free a proximal portion of the vascular graft”, however this parameter is found to be confusing; specifically, it is not clear what exactly the limitation of “another proximal movement of the actuator” entails structurally and/or what exact structure is needed to meet the above mentioned parameter.  Furthermore, the originally filed specification does not aid in clarifying the above mentioned parameter, and in fact, makes it even more confusing, since in Figures 67 and 72, the actuator is shown in a proximal most position after the distal portion of the vascular graft is freed, and thus, it is unclear how exactly the actuator can make another proximal movement to cause the proximal sheath portion to separate/be removed. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fargahi et al. (US Patent No. 8,778,006), as disclosed in the IDS dated 11/17/2021, hereinafter Fargahi.
Regarding claims 1 and 8, Fargahi discloses a vascular graft deployment tool (10) comprising a grip (94); an elongated mandrel (28) positioned distal of the grip (94); a dilator tip (30) at the distal end of the mandrel (28);  a vascular graft (12), at least part of which is disposed coaxially about the mandrel (28); a sheath assembly (50) including a distal sheath portion (portion of sheath 50 distal to stop 58) and a proximal sheath potion (portion of sheath 50 proximal to stop 58), wherein the distal sheath portion and the proximal sheath portion are configured to constrain the vascular graft (12) against the mandrel (28) in an insertion diameter; and an actuator (70) that is moveable relative to the grip (94) and engages the sheath assembly (50), wherein operation of the actuator (70) causes at least one of the distal sheath portion and the proximal sheath portion to separate longitudinally to free at least a portion of the vascular graft, illustrated in Figures 1, 2, 7a and 7b (Column 4, Lines 52-58; Column 5, Lines 1-6 & Column 6, Line 32).
Regarding claim 16, Fargahi discloses the vascular graft deployment tool of claim 1, wherein the vascular graft (12) has ends formed from expandable mesh (Column 4, Lines 63-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fargahi as applied to claim 8 above, and in view of Bruszewski et al. (US PG Pub. 2009/0125097), as disclosed in the IDS dated 11/17/2021, hereinafter Bruszewski.
Regarding claim 9, Fargahi discloses the vascular graft deployment tool of claim 8, wherein the mandrel (28) comprises a lumen extending substantially longitudinally therethrough (Column 5, Lines 1-5); but does not specifically teach a needle, with a lumen, disposed within and slidable relative to the lumen of the mandrel.
	However, Bruszewski teaches vascular deployment tool (200), in the same field of endeavor, comprising a needle (406/502), with a lumen (i.e. a needle 502 is hollow), disposed within and slidable relative to the lumen (404) of the mandrel (402), illustrated in Figures 4 and 5 ([0048] - [0049] & [0086], Lines 4-7); the allowing the deployment tool to puncture/form a hole in tissue to aid in delivery/deployment of vascular devices/treatments ([0011], Lines 11-15).
	In view of the teachings of Bruszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the vascular deployment tool, of Fargahi, to further comprise a hollow needle, i.e. with a lumen, disposed within and slidable relative to the lumen of the mandrel, in order to allow allowing the deployment tool to puncture/form a hole in tissue to aid in delivery/deployment of vascular devices/treatments.
Regarding claims 11-14, Fargahi in view of Bruszewski disclose the vascular graft deployment tool of claim 9, wherein Bruszewski further teaches a needle retraction assembly (2300) within the grip (2200), illustrated in Figures 23 and 24; and further comprising a guidewire slidably extendable through the needle, wherein the needle retraction assembly is configured to transition the needle between a distally extended position, that protrudes beyond the dilator tip, and a retracted position, that does not protrude beyond the dilator tip, illustrated in Figures 4, 5, 23 and 24 (Bruszewski: [0086] – [0089]).
Regarding claim 15, Fargahi discloses the vascular graft deployment tool of claim 1, but does not specifically teach a dilatation balloon around the mandrel under the vascular graft.
	However, Bruszewski teaches vascular deployment tool (200), in the same field of endeavor, comprising a dilatation balloon (3326) under a vascular graft (3324), illustrated in Figure 33; the balloon aiding in the expansion of the vascular graft ([0124], Lines 7-8). 
	In view of the teachings of Bruszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the vascular deployment tool, of Fargahi, to further comprise a dilatation balloon disposed around the mandrel under the vascular graft, in order to aid in expansion of the vascular graft.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fargahi in view of Bruszewski as applied to claim 9 above, and further in view of Ginn et al. (US PG Pub. 2011/0288580), as disclosed in the IDS dated 11/17/2021, hereinafter Ginn.
Regarding claim 10, Fargahi in view of Bruszewski disclose the vascular graft deployment tool of claim 9, wherein Bruszewski further teaches the needle (406/502) further comprises a needle bleedback port (510) configured to create a fluid flow path through the needle lumen, through the needle bleedback port, illustrated in Figure 5 (Bruszewski: [0050], Lines 3-4); but does not specifically teach a bleedback port in the dilator tip.
	However, Ginn teaches vascular deployment tool, in the same field of endeavor, comprising a dilator dip (79) with a bleedback port (210), illustrated in Figure 11; the bleedback port aids in determination of an appropriate insertion position/location ([0068], Lines 1-3,14-19). 
In view of the teachings of Ginn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the dilator tip, of the vascular deployment tool of Fargahi in view of Bruszewski, to further comprise a bleedback port, in order to aid in determination of an appropriate insertion position/location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11-18 of copending Application No. 16/730,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims discloses a vascular graft deployment tool comprising a grip, a mandrel distal to the grip, a vascular graft, a sheath assembly configured to constrain the vascular graft against the mandrel, and an actuator in movable relation to the grip configured to cause a distal and/or proximal portion of the sheath to be withdrawn/removed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774